Exhibit 10.43

VIRGIN MEDIA INC.

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of January 27,
2012 (“Grant Date”) by and between Virgin Media Inc., a Delaware Company (the
“Company”), and [NAME] (the Employee”).

1. Grant of Restricted Stock Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Virgin Media Inc. 2010
Stock Incentive Plan (the “Plan”), the Company hereby grants to the Employee a
maximum of [NUMBER] Restricted Stock Units. Unless the context otherwise
requires, terms used but not defined herein shall have the same meaning as in
the Plan.

2. Vesting of Restricted Stock Units.

(a) Vesting Schedule. Except as otherwise provided in this Agreement, a number
of Restricted Stock Units shall become non-forfeitable if and only if (i) the
relevant Performance Condition set out in Exhibit A has been met and (ii) the
Employee has remained in the continuous employment of the Company from the Grant
Date through the Prescribed Date (as defined in Section 4 hereof). The number of
Restricted Stock Units that shall become non-forfeitable shall be calculated in
accordance with the formula set forth in Exhibit A.

(b) No Accelerated Vesting. Notwithstanding Section 7(b)(2) of the Plan, the
Restricted Stock Units shall not vest or become non-forfeitable upon the
occurrence of an Acceleration Event unless the Committee, in its absolute
discretion, determines otherwise after the Grant Date.

(c) Continuous Employment. For purposes of this Agreement, the continuous
employment of the Employee with the Company shall include employment with a
Subsidiary Company, Parent Company or Affiliated Entity, and shall not be deemed
to have been interrupted, and the Employee shall not be deemed to have ceased to
be an employee of the Company by reason of the transfer of the Employee’s
employment among the Company, a Subsidiary Company, Parent Company or Affiliated
Entity.

3. Forfeiture of Restricted Stock Units.

(a) Any Restricted Stock Units that have not theretofore become non-forfeitable
shall be forfeited if the Employee ceases to be continuously employed by the
Company prior to the Prescribed Date. In the event of a forfeiture, forfeited
Restricted Stock Units shall cease to be outstanding and the Employee shall
cease to have right, title or interest in, to or on account of the forfeited
Restricted Stock Units or any underlying shares of Common Stock.

(b) For the purposes of this Agreement, where the Employee ceases to hold an
office or employment with the Company because his employment is terminated by
his employer without notice or where he terminates his employment with or
without notice, his employment shall be deemed to cease on the date on which the
termination takes effect or, if earlier, the date of giving notice. If the
Employee’s employment is terminated by his employer with notice his employment
shall be deemed to cease on the date when such notice expires.

4. Settlement of Restricted Stock Units. Upon Restricted Stock Units becoming
non-forfeitable in accordance with Section 2 of this Agreement, each such
Restricted Stock Unit shall entitle the Employee to, in the discretion of the
Committee, one share of Common Stock or an amount of cash equal to the Fair
Market Value of one share of Common Stock determined as of the date on which
such Restricted Stock Units become non-forfeitable. Settlement of the Restricted
Stock Units shall occur on the “Prescribed Date” as nominated by the Committee.
The Prescribed Date shall be a date on or after the date on which the Company’s
annual audited financial statements for the year ending December 31, 2014 are
filed with the SEC but shall not, in any event, be a date later than April 30,
2015. In determining the Prescribed Date, the Committee shall be entitled to
take into account closed trading periods for the Common Stock and the Company’s
Insider Trading Policy. If settlement is made in the form of shares of Common
Stock, such shares shall be evidenced by book entry registration or by a
certificate registered in the name of the Employee.

5. Dividend, Voting and Other Rights. The Employee shall have none of the rights
of a shareholder with respect to any shares of Common Stock underlying the
Restricted Stock Units, including the right to vote such shares and accrue or
receive any dividends that may be paid thereon until such time, if any, that
shares of Common Stock are delivered to the Employee in settlement thereof;
provided, that, upon the occurrence of an event set forth in Section 9 of the
Plan, the Restricted Stock Units shall be subject to adjustment pursuant to
Section 9 of the Plan.

 

1



--------------------------------------------------------------------------------

6. No Special Employment Rights. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any person under any circumstances to obligate
the Company to continue the employment of the Employee for any period.

7. Withholding. It shall be a condition to the vesting of any Restricted Stock
Units, the payment of cash hereunder, or the issuance of shares of Common Stock
hereunder, as the case may be, that the Employee shall pay, or make provisions
for payment of, all income, employment or other tax (or similar) and social
security (or similar) withholding requirements in a manner that is satisfactory
to the Company for the payment thereof.

8. Miscellaneous.

(a) Except as otherwise expressly provided herein, this Agreement may not be
amended or otherwise modified in a manner that adversely affects the rights of
the Employee, unless evidenced in writing and signed by the Company and the
Employee.

(b) All notices under this Agreement shall be delivered by hand, sent by
commercial overnight courier service or sent by registered or certified mail,
return receipt requested, and first-class postage prepaid, to the Employee at
the address on file with the Company’s Payroll Department and to the Company at
909 Third Avenue, Suite 2863, New York, NY 10022, or at such other address as
may be designated in a notice by either party to the other.

(c) The Company shall not be obligated to issue any shares of Common Stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any applicable federal and state securities laws.

(d) Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Employee
under this Agreement without the Employee’s consent, except to the extent
necessary to comply with applicable law.

(e) This Agreement is subject to the terms and conditions of the Plan. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. The Committee, acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions that arise in connection with
this Agreement.

(f) Each provision of this Agreement shall be considered separable. The
invalidity or unenforceability of any provision shall not affect the other
provisions, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision was omitted.

(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

(h) The failure of the Company or the Employee to insist upon strict performance
of any provision hereunder, irrespective of the length of time for which such
failure continues, shall not be deemed a waiver of such party’s right to demand
strict performance at any time in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation or
provision hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.

(i) This Agreement is a matter entirely separate from any pension right or
entitlement that the Employee may have and from his or her terms and conditions
of employment, and, in particular (but without limiting the generality of the
foregoing), if the Employee leaves the employment of the Company and any Parent
Company, Subsidiary Company or Affiliated Entity or otherwise ceases to be an
employee thereof, he or she shall not be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under this
Agreement which he or she might otherwise have enjoyed whether such compensation
is claimed by way of damages for wrongful dismissal or other breach of contract
or by way of compensation for loss of office or otherwise howsoever.

(j) No term in this Agreement is enforceable under the Contract (Rights of Third
Parties) Act 1999, but this does not affect any rights or remedy of a third
party which exists or is available apart from such Act.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to the Agreement have duly executed and
delivered this Agreement as of the date first written above.

 

VIRGIN MEDIA INC. By:  

 

Name:   Neil Berkett Title:   Chief Executive Officer

 

ACCEPTED AND AGREED By:  

 

Name:   [NAME]

 

3



--------------------------------------------------------------------------------

Exhibit A

1. In order for any Restricted Stock Units to become non-forfeitable, the
Cumulative Group Simple Cash Flow for the Performance Period must be at least
£2,690m. Such performance target constitutes the “Performance Gate” for purposes
of this Agreement. If the Performance Gate has been met or exceeded and the
requirement of continuous employment set forth in the Agreement has been met,
the Restricted Stock Units will become non-forfeitable to the extent provided
herein and in the Agreement. To the extent that Restricted Stock Units do not
become non-forfeitable, they will lapse.

2. The CFO of the Company shall calculate, and the Committee shall approve, the
Cumulative Group Simple Cash Flow. In determining the Cumulative Group Simple
Cash Flow, the Committee shall take into account all adjustments to the
externally reported results as he or she and it consider to be fair and
reasonable and shall make any adjustments as are, in the opinion of the
Committee, necessary in order to ensure a like for like comparison with the
basis on which the Cumulative Group Simple Cash Flow targets were calculated.

3. The number of Restricted Stock Units that will become non-forfeitable is
dependent on two performance conditions: (i) up to half of the Restricted Stock
Units will become non-forfeitable based on Cumulative Group Simple Cash Flow
achieved as compared with the Cumulative Group Simple Cash Flow performance
condition (such performance condition constitutes the “Group Simple Cash Flow
Performance Condition” for purposes of this Agreement) and (ii) up to half of
the Restricted Stock Units will become non-forfeitable based on the Company’s
TSV relative to a performance comparator group (such performance condition
constitutes the “TSV Performance Condition” for purposes of this Agreement). The
aggregate number of Restricted Stock Units that will become non-forfeitable will
be the sum of the number of Restricted Stock Units that will become
non-forfeitable under each performance condition in accordance with the vesting
schedule in Section 4 below.

4. With respect to the Group Simple Cash Flow Performance Condition, the number
of Restricted Stock Units that will become non-forfeitable will be dependent on
the amount of the Cumulative Group Simple Cash Flow, as follows:

a) If the Cumulative Group Simple Cash Flow is less than £2,690m, none of the
aggregate number of Restricted Stock Units shall become non-forfeitable;

b) If the Cumulative Group Simple Cash Flow is £2,690m, 8.33% of the aggregate
number of Restricted Stock Units shall become non-forfeitable;

c) If the Cumulative Group Simple Cash Flow is £2,840m, 16.66% of the aggregate
number of Restricted Stock Units shall become non-forfeitable;

d) If the Cumulative Group Simple Cash Flow is £2,910m or more, 33.33% of the
aggregate number of Restricted Stock Units shall become non-forfeitable.

e) If the Cumulative Group Simple Cash Flow is £2,988m or more and the Company
is ranked 3rd, 2nd or 1st with respect to the TSV Performance Condition, 50% of
the aggregate number of Restricted Stock Units shall become non-forfeitable.

f) The number of Restricted Stock Units that shall become non-forfeitable shall
increase from 8.33% to 16.66% on a pro rata linear basis as Cumulative Group
Simple Cash Flow increases from £2,690m to £2,840m and from 16.66% to 33.33% on
a pro rata linear basis as Cumulative Group Simple Cash Flow increases from
£2,840m to £2,910m.

5. With respect to the TSV Performance Condition, the number of Restricted Stock
Units that presumptively will become non-forfeitable will be dependent on a
combination of (i) the Company’s TSV Ranking relative to the TSV Ranking of the
other companies in the Comparator Group; and (ii) the Company’s absolute TSV as
compared with the other companies in the Comparator Group, as follows:

a) If the Company’s TSV Ranking is 12th, 11th, or 10th, none of the Restricted
Stock Units subject to the TSV Performance Condition shall become
non-forfeitable;

 

4



--------------------------------------------------------------------------------

b) If the Company’s TSV Ranking is 9th, 8th, or 7th, between 4.17% and 13.83% of
the aggregate number of Restricted Stock Units shall become non-forfeitable;

c) If the Company’s TSV Ranking is 6th, 5th or 4th, between 16.67% and 30% of
the aggregate number of Restricted Stock Units shall become non-forfeitable; and

d) If the Company’s TSV Ranking is 3rd, 2nd or 1st, between 36.67% and 50% of
the aggregate number of Restricted Stock Units shall become non-forfeitable;

provided, however, if the Company’s TSV is negative, the number of Restricted
Stock Units subject to the TSV Performance Condition that shall become
non-forfeitable shall be one half of the number otherwise calculated pursuant to
this Section 5.

Within the relevant vesting range, vesting presumptively will be on a
straight-line interpolation using the absolute TSV’s of the companies in the
relevant range and subject to the adjustment indicated if the Company’s TSV is
negative. The Committee shall have discretion to vary the formulae and
calculations set forth above in this Section 5 and to set actual vesting at a
level that it considers to be more appropriate in the circumstances.

6. The targets included in this Agreement are confidential non-public
information of the Company and any disclosure by the Employee of such targets
could subject the Employee to criminal and civil liability under the U.S.
federal securities laws and other applicable law.

7. The Committee shall have the discretion to adjust or modify a performance
condition if it should determine, as a result of intervening events, problems in
calculation, or otherwise, that either the performance condition requires
adjustment or is no longer appropriate. Fractional entitlements to shares of
Common Stock will be rounded up to the nearest whole number.

8. For purposes of this Exhibit A, the following words shall have the meanings
indicated. Terms used in this Exhibit A and not defined in this Section 7 shall
have the same meaning as in the Agreement or the Plan, as the case may be.

(a) “capex” shall mean the Company’s consolidated purchases of fixed assets as
measured on an accrual basis for the Group (excluding additions in respect of
Electronic Equipment Waste Obligations accrued under the Asset Retirement and
Environmental Obligations Topic of the FASB Accounting Standards Codification).

(b) “CFO” shall mean the Chief Financial Officer or Principal Financial Officer
of the Company.

(c) “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company or as defined in Section 3 of the Plan.

(d) “Comparator Group” shall mean the group of 12 companies, including the
Company, subject to any qualifying replacements, whose TSV Ranking is
calculated. The initial list of companies included in the Comparator Group is
AT&T, British Sky Broadcasting, BT, Cablevision, Talk Talk, Comcast, DISH,
France Telecom, Liberty Global, Rogers Communications and Verizon. The initial
list of qualifying replacement companies is News Corporation Ltd, DIRECTV, Kabel
Deutschland Holding AG, Deutsche Telecom, Time Warner Cable and Vodafone.
Changes to the list of companies comprising the Comparator Group, including
selection of replacement companies for companies included in the initial list,
is at the Committee’s discretion.

(e) “Cumulative Group Simple Cash Flow” shall mean the combined total of the
Group Simple Cash Flows for each of the three years ending December 31, 2012,
2013 and 2014.

(f) “Group Simple Cash Flow” shall mean OCF less capex.

(g) “OCF” shall mean the Company’s consolidated operating income before
depreciation, amortization, goodwill and intangible asset impairments and
restructuring and other charges.

(h) “Performance Period” shall mean the three year period from January 1, 2012
to December 31, 2014.

 

5



--------------------------------------------------------------------------------

(i) “TSV” shall mean the total shareholder value, being the return generated on
a shareholding over the Performance Period assuming that all dividends are
reinvested into the company on the ex-dividend date. The resulting return is
expressed as an annual equivalent rate of return. The Company’s stock price
shall be calculated based on its closing price on NASDAQ or any successor
primary market, converted into U.K. pounds sterling at the closing exchange rate
as published in the Wall Street Journal, and Company distributions and other
amounts used in the calculation of the Company’s TSV shall be similarly
converted. Stock prices for the companies in the Comparator Group shall be based
on the closing price on their primary market. TSV shall be calculated using the
average stock price over the three months immediately prior to the beginning and
end of the Performance Period. The total shareholder value will then be
calculated at the end of the Performance Period for all the companies in the
Comparator Group. The companies in the Comparator Group will then be ranked from
1 to 12, with position 1 being assigned to the company having the highest TSV.

(j) “TSV Ranking” shall mean the ranking achieved by the Company in accordance
with 8(i) above.

 

6